380 F.2d 375
UNITED STATES of America ex rel. Joseph MAZEWSKI, Appellant,v.D. N. MYERS, Superintendent.
No. 16496.
United States Court of Appeals Third Circuit.
Submitted June 20, 1967.
Decided June 30, 1967.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Alfred L. Luongo, Judge.


1
Joseph Mazewski, pro se.


2
Richard S. Lowe, Dist. Atty., Richard A. Devlin, Asst. Dist. Atty., Norristown, Pa. (Henry T. Crocker, Asst. Dist. Atty., Norristown, Pa., on the brief), for appellee.


3
Before KALODNER and HASTIE, Circuit Judges, and VAN DUSEN, District Judge.

OPINION OF THE COURT

4
PER CURIAM.


5
On review of the record we find no error. The Order of the District Court denying the appellant's petition for writ of habeas corpus will be affirmed for the reasons stated in Judge Luongo's Memorandum and Order of January 4, 1967, 270 F.Supp. 822.